Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1,3-4,6-9,11-12,14-15,17-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims as amended present a system, non-transitory storage device, and a method comprising: receiving labeled transaction records as training data, the transaction records including token sequences; forming, from a set of tags each representing a respective different aspect of the transaction records, tag-level sequence data from the token sequences, the tag-level sequence data including tag sequences corresponding to the token sequences, wherein for each tag sequence, each tag in the tag sequences is an abstraction of one or more respective tokens in the corresponding token sequence; clustering the tag-level sequence data into a plurality of tag sequence clusters based on distances between the tag sequences, wherein the distances between tag sequences are determined at least in part based on an ordering of the tags in the tag sequences; training a cluster-level classifier that predicts mappings between i) the transaction records and ii) the tag sequence clusters; training a plurality of cluster-specific classifiers, wherein: each cluster-specific classifier corresponds to a respective tag sequence cluster, and each cluster-specific classifier corresponding to a respective tag sequence cluster predicts mappings between i) transaction records that have been classified by the cluster-level classifier as belonging to the respective tag sequence 

While hierarchical classification of data with tagging and clustering is generally well known in the art, when claimed as a whole, the prior art does not explicitly teach the multiple classifier generation and utilization processes utilizing the specified tag sequence and token abstractions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/24/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152